Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2019, 11/06/2019 and 03/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to  7.31.01].
With regards to Claim 11, the claim discloses the limitation “a cross-sectional shape of the shaft portion is one of a cross-like shape, a bar-like shape, and a cross-like shape or a bar-like shape having a center portion formed in a circular shape”.
However, this (italicized) subject matter is not described properly in the specification based on which the applicant concluded about these particular shapes. Specification (para [0010], [0050] and [0120]) merely re-iterates the claim language.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the  [MPEP 2175- FP- 7.34.01].
Claim 5 discloses the limitation “the shaft portion having a dimension greater than a length from an upper edge of the sealing portion to a lower edge of the recess portion”. The specification does not delineate the boundaries or provide a definition of a dimension, thus rendering the scope unclear. For the purpose of a compact prosecution, examiner in view of the specification [0081], translated a dimension of the shaft portion as the length of the shaft portion. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumoto; Yoichi. (JP 2015-148594 A), hereinafter ‘Katsumoto’, in view of Mittleman; Myron. (US 3560162), hereinafter ‘Mittleman’. 

With regards to Claim 1, Katsumoto discloses an electrical measurement cartridge comprising: a container having an opening portion and a sample holding portion (Namely, the container which has an opening and a sample holding part first in this technology and the sealed part which seals at least one copy of the aforementioned sample holding part, [0012]; Fig 1- opening portion 111 and a sample holding portion 112);
a lid including a sealing portion configured to seal with at least part of the sample holding portion (Sealed part 12 (i.e. lid including a sealing potion) in the cartridge 1 for electric measurement concerning this technology, the sealed part 12 is designed so that at least one copy of the sample holding part 112 may be sealed and the sealing portion and electrode 13 may be paused [0031]; Fig 1- Clearly visible that sealed part 12 is acting as a lid as well, including a sealing portion; sealing at least part of the sample holding portion 112);
an electrode secured to the sample holding portion (In the cartridge 1 for electric measurement concerning this technology, the electrode 13 is preliminarily fixed to the sample holding part 112. [0045]).
However, Katsumoto does not specifically disclose a shaft portion extending from the sealing portion, wherein the container is configured to engage with the lid when the sealing portion seals with the at least part of the sample holding portion;
and at least one spring configured to generate a pressing force on at least a portion of the lid when the container and the lid are engaged, the pressing force being generated in a direction in which the lid extends.
Mittleman discloses a shaft portion extending from the sealing portion, wherein the container is configured to engage with the lid when the sealing portion seals with the at least part of the sample holding portion;
and at least one spring configured to generate a pressing force on at least a portion of the lid when the container and the lid are engaged, the pressing force being generated in a direction in which the lid extends (When assembled, mouth 14 receives a stopper member 16 (i.e. sealing portion with lid) having a lower portion 17 and an upper portion 18 (i.e. lid). Portion 17 is complementary to mouth 14 and fits snugly therewithin. Stopper member 16 is further provided with a shank-receiving opening 19 and a smaller self-sealing aperture 20, the function of each to be hereinafter described. A plunger 22, comprising main shank 24, an actuator plate 23 disposed at the upper end of the shank 24 and a commingle plate 25 disposed at the lower end of shank 24, is operatively disposed within housing 12, P.4, C5, Lines 6-23; Fig 1- Shank 24 (i.e. shaft) extending from the stopper member 16 (i.e. sealing portion with top portion 18 as lid), wherein housing 12 (i.e. container) is configured to engage with stopper member 16 (i.e. sealing portion with top portion 18 as lid) when the sealing portion seals with the at least part of the sample holding portion 112.  And at least one plunger 22 (i.e. spring) configured to generate a pressing force on at least a portion of  the pressing force being generated in a direction in which stopper member 16 (i.e. sealing portion with top portion 18 as lid) extends).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsumoto in view of Mittleman, to utilize a shaft portion and at least one spring configured to generate a pressing force, thus improving the hermetic sealing of the sample holding part and measurement accuracy of the cartridge.


With regards to Claim 2, Katsumoto in view of Mittleman discloses the electrical measurement cartridge according to claim 1 (As discussed in Claim 1).
However, Katsumoto does not specifically disclose at least one spring is positioned at a top edge of the shaft portion on a side different from a side of the shaft portion having the sealing portion.
Mittleman further discloses at least one spring is positioned at a top edge of the shaft portion on a side different from a side of the shaft portion having the sealing portion (Fig 1- at least one plunger 22(i.e. spring) is positioned at a top edge of the shank 24 (i.e. shaft) portion on a side different from a side of the shank 24 (i.e. shaft) portion having the stopper member 16 i.e. sealing portion).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify 


With regards to Claim 3, Katsumoto in view of Mittleman discloses the electrical measurement cartridge according to claim 2 (As discussed in Claim 2).
However, Katsumoto does not specifically disclose at least one spring includes at least one of a wave-like shape, a coil-like shape, and a pantograph-like shape.
Mittleman further discloses at least one spring includes a coil-like shape (Fig 1- at least one plunger 22(i.e. spring) is coil-like shape).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsumoto in view of Mittleman, to utilize a coil-like shape spring as it is well known in the art to improve the reciprocating pressure distribution of the stress mechanism thus improving the sealing quality of the cartridge.
 

With regards to Claim 4, Katsumoto in view of Mittleman discloses the electrical measurement cartridge according to claim 1 (As discussed in Claim 1).
Katsumoto further discloses the container further includes a recess portion and the lid further includes a claw configured to engage with the recess portion 



With regards to Claim 5, Katsumoto in view of Mittleman discloses the electrical measurement cartridge according to claim 4 (As discussed in Claim 4).
However, Katsumoto does not specifically disclose the pressing force is generated by the shaft portion having a dimension greater than a length from an upper edge of the sealing portion to a lower edge of the recess portion.
Mittleman further discloses the pressing force is generated by the shaft portion having a dimension greater than a length from an upper edge of the sealing portion to a lower edge of the recess portion (Fig 1 depicts the pressure force is generated by the shank 24 having a length greater than the effective sealing unit length inside the container).
In view of MPEP 2143.02, it would be obvious, on the basis of predictability well known to an ordinary person skilled in the art, that to generate the pressing force and 



With regards to Claim 6, Katsumoto in view of Mittleman discloses the electrical measurement cartridge according to claim 1 (As discussed in Claim 1).
Katsumoto further discloses the container further has a sloped inner sidewall configured to contact the sealing portion, the slope of the inner sidewall increasing from a bottom of the container towards the opening portion, and wherein the sealing portion further has a sloped outer sidewall configured to contact the container, the slope of the outer sidewall in- creasing from a bottom of the sealing portion toward a top portion of the sealing portion, and the slope of the outer sidewall of the sealing portion is less than the slope of the inner sidewall of the container (the cartridge for electric measurement concerning this technology can be designed to have the inclination which spreads toward the aforementioned opening from a container bottom in at least a part of inner wall of the aforementioned container. It can also design to have the inclination which spreads toward the sealed part upper part from a sealed part bottom part in at least a part of outer wall of the aforementioned sealed part, see Fig 6 & 7).


With regards to Claim 7, Katsumoto in view of Mittleman discloses the electrical measurement cartridge according to claim 1 (As discussed in Claim 1).
Katsumoto further discloses the sealing portion and at least one other portion of the lid are made of the same material (Resin can be used for the notch 21 and the pawl 22 as well as the container 11 or the sealed part 12 in the cartridge 1 for electric measurement concerning this technology [0070]).
.

With regards to Claim 8, Katsumoto in view of Mittleman discloses the electrical measurement cartridge according to claim 1 (As discussed in Claim 1).
Katsumoto further discloses container is formed with a resin (Resin can be used for the notch 21 and the pawl 22 as well as the container 11 or the sealed part 12 in the cartridge 1 for electric measurement concerning this technology [0070]).


With regards to Claim 9, Katsumoto in view of Mittleman discloses the electrical measurement cartridge according to claim 8 (As discussed in Claim 8).
Katsumoto further discloses the resin is at least one resin selected from the group consisting of polypropylene, polystyrene, acrylic, and polysulfone (Furthermore, although a type of the resin is not especially limited, one or more types of resin selected from polypropylene, polystyrene, acrylic, and polysulfone may be used [0021]).


With regards to Claim 10, Katsumoto in view of Mittleman discloses the electrical measurement cartridge according to claim 1 (As discussed in Claim 1).
However, Katsumoto does not specifically disclose a cross-sectional area of the shaft portion is smaller than a cross-sectional area of the sealing portion.
Mittleman also discloses a cross-sectional area of the shaft portion is smaller than a cross-sectional area of the sealing portion (Fig 1: clearly visible that cross-sectional area of the shank 24 (i.e. shaft portion) is smaller than a cross-sectional area of the stopper member 16 i.e. sealing portion).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsumoto in view of Mittleman, to utilize a smaller cross-sectional area of the shaft portion than the cross-sectional area of the sealing portion to reduce the back-flow and scattering of the sample so that the sealing integrity of the sample holding portion is improved along with efficiency in terms of design and working principle of the cartridge. 


With regards to Claim 11, Katsumoto in view of Mittleman discloses the electrical measurement cartridge according to claim 1 (As discussed in Claim 1).
However, Katsumoto does not specifically disclose a cross-sectional shape of the shaft portion is one of a cross-like shape, a bar-like shape, and a cross-like shape or a bar-like shape having a center portion formed in a circular shape.
 a shaft portion having a center portion formed in a circular shape (Shank 24 is seated into stopper 16b by fitting bulbous portion 33 (i.e. bar-like shape) into seating portion 21 as described relative to FIG. 3, p.4, C5, Lines 65-68).
In view of MPEP 2143.02, it would be obvious, on the basis of predictability well known to an ordinary person skilled in the art, that to facilitate the mechanical assembly of the shaft, the cross-sectional shape of the shaft portion could be any cross-like shape, bar-like shape, and a cross-like or a bar-like shape having a circular center portion. This device specific cross-sectional shape of the shaft would also be beneficial to improve the hermetic sealing quality of the sample holding portion thus improving the measurement accuracy. 


With regards to Claim 12, Katsumoto in view of Mittleman discloses the electrical measurement cartridge according to claim 1 (As discussed in Claim 1).
Katsumoto further discloses reagent is sealed in a sealed portion of the sample holding portion (In this case, it is also possible to carry out fitting of the once removed sealed part 12 to the container 11 again, and to enclose the reagent R with the sealing portion of the sample holding part 112 [0029]).

With regards to Claim 13, Katsumoto in view of Mittleman discloses the electrical measurement cartridge according to claim 1 (As discussed in Claim 1).
 reagent is in a solid state (With this technology, the reagent R in particular that can be held to the sample holding part 112 is not limited, but can be chosen freely. For example, the shape of a gas, a solid state, and which liquid reagent are mentioned [0072]).


With regards to Claim 14, Katsumoto in view of Mittleman discloses the electrical measurement cartridge according to claim 1 (As discussed in Claim 1).
Katsumoto further discloses sealing portion is configured to separate a sealed portion of the sample holding portion from the electrode (The cartridge for electric measurement in which the aforementioned sealed part pauses the sealing portion and the aforementioned electrode of the aforementioned sample holding part, The above-mentioned electric measurement equipment can also be provided with the sealing cancellation mechanism which releases at least some sealed states of the aforementioned sample holding part [0014]).


With regards to Claim 15, Katsumoto in view of Mittleman discloses an electrical measurement cartridge comprising: a container having an opening portion and a sample holding portion; a lid including a sealing portion configured to seal with at least part of the sample holding portion and a shaft portion extending from the sealing portion, wherein the container is configured to engage with the lid when the sealing portion seals with the at least part of the sample holding portion; an electrode secured to the sample holding portion; and at least one spring configured to generate a pressing force on at least a portion of the lid when the container and the lid are engaged, the pressing force being generated in a direction in which the lid extends (As discussed in Claim 1).
Katsumoto further discloses an electrical measurement device comprising: an electrical measurement cartridge; a cartridge insertion interface configured to receive the electrical measurement cartridge; and circuitry configured to apply a voltage to the electrode and measure electrical characteristics of a sample. (Fig.11 is a mimetic diagram showing typically a 1st embodiment of the electric measurement equipment 10 concerning this technology. According to this embodiment, the cartridge 1 for electric measurement concerning a 6th embodiment mentioned above is used. The electric measurement equipment 10 concerning this technology is divided roughly, and is provided with the cartridge 1 for electric measurement mentioned above, the cartridge insertion part 3, the application part 4, and the measuring part 5 at least [0078]; The cartridge 1 for electric measurement concerning this technology is inserted in the cartridge insertion part 3 concerning this technology. The cartridge insertion part 3 can be freely designed in accordance with the form of the cartridge 1 for electric measurement [0079]; In the application part 4, voltage is applied to the electrode 13 of the cartridge 1 for electric measurement concerning this technology [0081]; Measuring part 5 In the measuring part 5, the electrical property of the sample S held at the cartridge ·1 for electric measurement concerning this technology is measured [0082]).


With regards to Claim 16, Katsumoto in view of Mittleman discloses the electrical measurement cartridge according to claim 15 (As discussed in Claim 15).
Katsumoto further discloses an unlocking pin configured to disengage the container and the lid (The example which releases fixing with the container 11 and the sealed part 12 (i.e. lid) by the fixing mechanism 2 is described using the release pin 61 [0085]).


With regards to Claim 17, Katsumoto in view of Mittleman discloses an electrical measurement cartridge comprising: a container having an opening portion and a sample holding portion; a lid including a sealing portion configured to seal with at least part of the sample holding portion and a shaft portion extending from the sealing portion, wherein the container is configured to engage with the lid when the sealing portion seals with the at least part of the sample holding portion; an electrode secured to the sample holding portion; and at least one spring configured to generate a pressing force on at least a portion of the lid when the container and the lid are engaged, the pressing force being generated in a direction in which the lid extends (As discussed in Claim 1).
Katsumoto further discloses an electrical measurement kit comprising: an electrical measurement cartridge; and a sample introduction member configured to introduce a sample into the container (Fig.15 is a mimetic diagram showing typically a 1st embodiment of the kit K for electric measurement concerning this 


With regards to Claim 18, Katsumoto in view of Mittleman discloses an electrical measurement cartridge comprising: a container having an opening portion and a sample holding portion; a lid including a sealing portion configured to seal with at least part of the sample holding portion and a shaft portion extending from the sealing portion, wherein the container is configured to engage with the lid when the sealing portion seals with the at least part of the sample holding portion; an electrode secured to the sample holding portion; and at least one spring configured to generate a pressing force on at least a portion of the lid when the container and the lid are engaged, the pressing force being generated in a direction in which the lid extends (As discussed in Claim 1).
Katsumoto further discloses an electrical measurement method comprising: measuring electrical characteristics of a sample, using an electrical measurement cartridge (The cartridge 1 for electric measurement concerning this technology can be suitably used for measurement of the electrical property of the sample S. An electrical
property in particular measurable with the electric measurement method concerning



With regards to Claim 19, Katsumoto in view of Mittleman discloses an electrical measurement cartridge comprising: a container having an opening portion and a sample holding portion; a lid including a sealing portion that seals at least part of the sample holding portion and a shaft portion extending from the sealing portion, wherein the container is configured to engage with the lid when the sealing portion seals at least part of the sample holding portion; an electrode secured to the sample holding portion; a securing means configured to engage the lid with the container when the sealing portion seals to the at least part of the sample holding portion; and a stress generation mechanism configured to generate a pressing force on at least a portion of the lid when the container and the lid are engaged, the pressing force being generated in a direction in which the lid extends (As discussed in Claim 1, Spring has been used as the well-known stress mechanism in the art).
Katsumoto further discloses a securing means configured to engage the lid with the container when the sealing portion seals to the at least part of the sample holding portion (The cartridge 1 for electric measurement concerning this technology can also be further provided with the fixing mechanism 2. In this technology, 


With regards to Claim 20, Katsumoto in view of Mittleman discloses the electrical measurement cartridge of claim 19 (As discussed in Claim 19).
Katsumoto further discloses an unsealing mechanism configured to unseal the sealing portion from the at least part of the sample holding portion to disengage the lid from the container (The above-mentioned electric measurement equipment can also be provided with the sealing cancellation mechanism which releases at least some sealed states of the aforementioned sample holding part [0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kayyem; Jon F. (US 2004014689 A1) discloses tissue collection devices such as blood collection devices that comprise biosensors for the detection of target analytes.
Pressman et al. (US 2003010012 A1) discloses a method and apparatus for collecting a cell sample of desired concentration on a filter collection site from a biological liquid specimen in a container.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863